SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT 2-92948 UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 66 and REGISTRATION STATEMENT (NO. 811-04098) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 67 VANGUARD CHESTER FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on June 10, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 66 under the Securities Act of 1933, as amended (the "Securities Act") (Amendment No. 67 under the Investment Company Act of 1940, as amended (the "1940 Act")) to the registration statement on Form N-1A (the "Registration Statement") of Vanguard Chester Funds (the "Registrant") is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, until June 10, 2015, the effectiveness of the registration statement, filed in Post-Effective Amendment No. 65 filed on February 26, 2015, pursuant to paragraph (a) of Rule 485 under the Securities Act. This Post-Effective Amendment No. 66 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 65 to the Registrant's Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933, and has duly caused this Post-Effective Amendment to this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 11th day of May, 2015. VANGUARD CHESTER FUNDS BY: /s/ F. William Mc Nabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive May 11, 2015 Officer F. William McNabb /s/ Emerson U. Fullwood* Trustee May 11, 2015 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee May 11, 2015 Rajiv L. Gupta /s/ Amy Gutmann* Trustee May 11, 2015 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee May 11, 2015 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee May 11, 2015 F. Joseph Loughrey /s/ Mark Loughridge* Trustee May 11, 2015 Mark Loughridge /s/ Scott C. Malpass* Trustee May 11, 2015 Scott C. Malpass /s/ André F. Perold* Trustee May 11, 2015 André F. Perold /s/ Peter F. Volanakis* Trustee May 11, 2015 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer May 11, 2015 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014, see File Number 2-17620, Incorporated by Reference.
